UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX Annual Report of Proxy Voting Record of Registered Management Investment Company Investment Company Act File Number: 811-01884 Endowments (Exact name of registrant as specified in charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of principal executive offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: July 1, 2006 - June 30, 2007 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and address of agent for service) ITEM 1 – Proxy Voting Record Fund Name : Endowments - Bond Porfolio Reporting Period: 07/01/2006 - 06/30/2007 The Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Fund Name : Endowments - Growth and Income Portfolio Reporting Period: 07/01/2006 - 06/30/2007 3M Company Ticker Security ID: Meeting Date Meeting Status MMM CUSIP9 88579Y101 05/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR LINDA G. ALVARADO Mgmt For For For 1.2 DIRECTOR GEORGE W. BUCKLEY Mgmt For For For 1.3 DIRECTOR VANCE D. COFFMAN Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR W. JAMES FARRELL Mgmt For For For 1.6 DIRECTOR HERBERT L. HENKEL Mgmt For For For 1.7 DIRECTOR EDWARD M. LIDDY Mgmt For For For 1.8 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.9 DIRECTOR AULANA L. PETERS Mgmt For For For 1.10 DIRECTOR ROZANNE L. RIDGWAY Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY VOTE REQUIREMENTS Mgmt For For For 4.0 AMENDMENT OF THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE FAIR PRICE PROVISION Mgmt For For For 5.0 APPROVAL OF THE EXECUTIVE ANNUAL INCENTIVE PLAN Mgmt For Against Against 6.0 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE PERFORMANCE UNIT PLAN Mgmt For For For 7.0 EXECUTIVE COMPENSATION BASED ON THE PERFORMANCE OF PEER COMPANIES. ShrHldr Against Against For Air Products And Chemicals, Inc. Ticker Security ID: Meeting Date Meeting Status APD CUSIP9 009158106 01/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM L. DAVIS III Mgmt For For For 1.2 DIRECTOR W. DOUGLAS FORD Mgmt For For For 1.3 DIRECTOR EVERT HENKES Mgmt For For For 1.4 DIRECTOR MARGARET G. MCGLYNN Mgmt For For For 2.0 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. RATIFICATION OF APPOINTMENT OF KPMG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2007. Mgmt For For For Alcoa Inc. Ticker Security ID: Meeting Date Meeting Status AA CUSIP9 013817101 04/20/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ALAIN J.P. BELDA Mgmt For For For 1.2 DIRECTOR CARLOS GHOSN Mgmt For For For 1.3 DIRECTOR HENRY B. SCHACHT Mgmt For For For 1.4 DIRECTOR FRANKLIN A. THOMAS Mgmt For For For 2.0 PROPOSAL TO RATIFY THE INDEPENDENT AUDITOR Mgmt For For For Altria Group, Inc. Ticker Security ID: Meeting Date Meeting Status MO CUSIP9 02209S103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ELIZABETH E. BAILEY Mgmt For For For 1.2 DIRECTOR HAROLD BROWN Mgmt For For For 1.3 DIRECTOR MATHIS CABIALLAVETTA Mgmt For For For 1.4 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.5 DIRECTOR J. DUDLEY FISHBURN Mgmt For For For 1.6 DIRECTOR ROBERT E.R. HUNTLEY Mgmt For For For 1.7 DIRECTOR THOMAS W. JONES Mgmt For For For 1.8 DIRECTOR GEORGE MUNOZ Mgmt For For For 1.9 DIRECTOR LUCIO A. NOTO Mgmt For For For 1.10 DIRECTOR JOHN S. REED Mgmt For For For 1.11 DIRECTOR STEPHEN M. WOLF Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL 1 - CUMULATIVE VOTING ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL 2 - INFORMING CHILDREN OF THEIR RIGHTS IF FORCED TO INCUR SECONDHAND SMOKE ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL 3 - STOP ALL COMPANY-SPONSORED CAMPAIGNS" ALLEGEDLY ORIENTED TO PREVENT YOUTH FROM SMOKING " ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL 4 - GET OUT OF TRADITIONAL TOBACCO BUSINESS BY 2010 ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL 5 - ANIMAL WELFARE POLICY ShrHldr Against Against For American International Group, Inc. Ticker Security ID: Meeting Date Meeting Status AIG CUSIP9 026874107 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARSHALL A. COHEN Mgmt For For For 1.2 DIRECTOR MARTIN S. FELDSTEIN Mgmt For For For 1.3 DIRECTOR ELLEN V. FUTTER Mgmt For For For 1.4 DIRECTOR STEPHEN L. HAMMERMAN Mgmt For For For 1.5 DIRECTOR RICHARD C. HOLBROOKE Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR GEORGE L. MILES, JR. Mgmt For For For 1.8 DIRECTOR MORRIS W. OFFIT Mgmt For For For 1.9 DIRECTOR JAMES F. ORR III Mgmt For For For 1.10 DIRECTOR VIRGINIA M. ROMETTY Mgmt For For For 1.11 DIRECTOR MARTIN J. SULLIVAN Mgmt For For For 1.12 DIRECTOR MICHAEL H. SUTTON Mgmt For For For 1.13 DIRECTOR EDMUND S.W. TSE Mgmt For For For 1.14 DIRECTOR ROBERT B. WILLUMSTAD Mgmt For For For 1.15 DIRECTOR FRANK G. ZARB Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS AIG'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 ADOPTION OF THE AMERICAN INTERNATIONAL GROUP, INC. 2 PLAN. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTIONS. ShrHldr Against Against For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP9 031162100 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: MR. FRANK J. BIONDI, JR. Mgmt For For For 2.0 ELECTION OF DIRECTOR: MR. JERRY D. CHOATE Mgmt For For For 3.0 ELECTION OF DIRECTOR: MR. FRANK C. HERRINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: DR. GILBERT S. OMENN Mgmt For For For 5.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 6.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.0 TO APPROVE THE AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED BYLAWS ELIMINATING THE CLASSIFICATION OF THE BOARD OF DIRECTORS. Mgmt For For For 8.0 STOCKHOLDER PROPOSAL #1 (ANIMAL WELFARE POLICY). ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL #2 (SUSTAINABILITY REPORT). ShrHldr Against Against For Analog Devices, Inc. Ticker Security ID: Meeting Date Meeting Status ADI CUSIP9 032654105 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JERALD G. FISHMAN Mgmt For For For 1.2 DIRECTOR JOHN C. HODGSON Mgmt For For For 1.3 DIRECTOR F. GRANT SAVIERS Mgmt For For For 1.4 DIRECTOR PAUL J. SEVERINO Mgmt For For For 2.0 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING NOVEMBER 3, 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO PERFORMANCE-BASED STOCK OPTION GRANTS TO SENIOR EXECUTIVES, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL RELATING TO MAJORITY VOTING IN DIRECTOR ELECTIONS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. ShrHldr Against Against For Avery Dennison Corporation Ticker Security ID: Meeting Date Meeting Status AVY CUSIP9 053611109 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROLF BORJESSON Mgmt For For For 1.2 DIRECTOR PETER W. MULLIN Mgmt For For For 1.3 DIRECTOR PATRICK T. SIEWERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE CURRENT FISCAL YEAR, WHICH ENDS ON DECEMBER 29, 2007 Mgmt For For For Avon Products, Inc. Ticker Security ID: Meeting Date Meeting Status AVP CUSIP9 054303102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. DON CORNWELL Mgmt For For For 1.2 DIRECTOR EDWARD T. FOGARTY Mgmt For For For 1.3 DIRECTOR FRED HASSAN Mgmt For For For 1.4 DIRECTOR ANDREA JUNG Mgmt For For For 1.5 DIRECTOR MARIA ELENA LAGOMASINO Mgmt For For For 1.6 DIRECTOR ANN S. MOORE Mgmt For For For 1.7 DIRECTOR PAUL S. PRESSLER Mgmt For For For 1.8 DIRECTOR GARY M. RODKIN Mgmt For For For 1.9 DIRECTOR PAULA STERN Mgmt For For For 1.10 DIRECTOR LAWRENCE A. WEINBACH Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENTS TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION AND BY-LAWS Mgmt For Against Against 4.0 RESOLUTION REGARDING BENCHMARKING OF INCENTIVE COMPENSATION GOALS AGAINST PEER GROUP PERFORMANCE ShrHldr Against Against For Bank Of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP9 060505104 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM BARNET, III Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Mgmt For For For 3.0 ELECTION OF DIRECTOR: JOHN T. COLLINS Mgmt For For For 4.0 ELECTION OF DIRECTOR: GARY L. COUNTRYMAN Mgmt For For For 5.0 ELECTION OF DIRECTOR: TOMMY R. FRANKS Mgmt For For For 6.0 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Mgmt For For For 7.0 ELECTION OF DIRECTOR: W. STEVEN JONES Mgmt For For For 8.0 ELECTION OF DIRECTOR: KENNETH D. LEWIS Mgmt For For For 9.0 ELECTION OF DIRECTOR: MONICA C. LOZANO Mgmt For For For 10.0 ELECTION OF DIRECTOR: WALTER E. MASSEY Mgmt For For For 11.0 ELECTION OF DIRECTOR: THOMAS J. MAY Mgmt For For For 12.0 ELECTION OF DIRECTOR: PATRICIA E. MITCHELL Mgmt For For For 13.0 ELECTION OF DIRECTOR: THOMAS M. RYAN Mgmt For For For 14.0 ELECTION OF DIRECTOR: O. TEMPLE SLOAN, JR. Mgmt For For For 15.0 ELECTION OF DIRECTOR: MEREDITH R. SPANGLER Mgmt For For For 16.0 ELECTION OF DIRECTOR: ROBERT L. TILLMAN Mgmt For For For 17.0 ELECTION OF DIRECTOR: JACKIE M. WARD Mgmt For For For 18.0 RATIFICATION OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 19.0 STOCKHOLDER PROPOSAL - STOCK OPTIONS ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL - NUMBER OF DIRECTORS ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL - INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For Becton, Dickinson And Company Ticker Security ID: Meeting Date Meeting Status BDX CUSIP9 075887109 01/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CLAIRE FRASER-LIGGETT Mgmt For For For 1.2 DIRECTOR HENRY P. BECTON, JR. Mgmt For For For 1.3 DIRECTOR EDWARD F. DEGRAAN Mgmt For For For 1.4 DIRECTOR ADEL A.F. MAHMOUD Mgmt For For For 1.5 DIRECTOR JAMES F. ORR Mgmt For For For 2.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO THE 2-BASED COMPENSATION PLAN Mgmt For For For 4.0 CUMULATIVE VOTING ShrHldr Against For Against Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP9 084670108 05/05/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WARREN E. BUFFETT Mgmt For For For 1.2 DIRECTOR CHARLES T. MUNGER Mgmt For For For 1.3 DIRECTOR HOWARD G. BUFFETT Mgmt For For For 1.4 DIRECTOR SUSAN L. DECKER Mgmt For For For 1.5 DIRECTOR WILLIAM H. GATES III Mgmt For For For 1.6 DIRECTOR DAVID S. GOTTESMAN Mgmt For For For 1.7 DIRECTOR CHARLOTTE GUYMAN Mgmt For For For 1.8 DIRECTOR DONALD R. KEOUGH Mgmt For For For 1.9 DIRECTOR THOMAS S. MURPHY Mgmt For For For 1.10 DIRECTOR RONALD L. OLSON Mgmt For For For 1.11 DIRECTOR WALTER SCOTT, JR. Mgmt For For For 2.0 SHAREHOLDER PROPOSAL: TO APPROVE THE SHAREHOLDER PROPOSAL WITH RESPECT TO INVESTMENTS IN CERTAIN FOREIGN CORPORATIONS. ShrHldr Against Against For Bristol-myers Squibb Company Ticker Security ID: Meeting Date Meeting Status BMY CUSIP9 110122108 05/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: L.B. CAMPBELL Mgmt For For For 2.0 ELECTION OF DIRECTOR: J.M. CORNELIUS Mgmt For For For 3.0 ELECTION OF DIRECTOR: L.J. FREEH Mgmt For For For 4.0 ELECTION OF DIRECTOR: L.H. GLIMCHER, M.D. Mgmt For For For 5.0 ELECTION OF DIRECTOR: M. GROBSTEIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: L. JOHANSSON Mgmt For For For 7.0 ELECTION OF DIRECTOR: J.D. ROBINSON III Mgmt For For For 8.0 ELECTION OF DIRECTOR: V.L. SATO, PH.D. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.S. WILLIAMS, M.D. Mgmt For For For 10.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 11.0 2007 STOCK AWARD AND INCENTIVE PLAN Mgmt For For For 12.0 SENIOR EXECUTIVE PERFORMANCE INCENTIVE PLAN Mgmt For Against Against 13.0 EXECUTIVE COMPENSATION DISCLOSURE ShrHldr Against Against For 14.0 RECOUPMENT ShrHldr Against Against For 15.0 CUMULATIVE VOTING ShrHldr Against For Against Bunge Limited Ticker Security ID: Meeting Date Meeting Status CINS G16962105 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO ELECT AS CLASS I DIRECTOR: JORGE BORN, JR. Mgmt For For For 2.0 TO ELECT AS CLASS I DIRECTOR: BERNARD DE LA TOUR D'AUVERGNE LAURAGUAIS Mgmt For For For 3.0 TO ELECT AS CLASS I DIRECTOR: WILLIAM ENGELS Mgmt For For For 4.0 TO ELECT AS CLASS I DIRECTOR: L. PATRICK LUPO Mgmt For For For 5.0 TO ELECT AS CLASS II DIRECTOR: OCTAVIO CARABALLO Mgmt For For For 6.0 TO APPOINT DELOITTE & TOUCHE LLP AS BUNGE LIMITED'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 COMMITTEE OF THE BOARD OF DIRECTORS TO DETERMINE THE INDEPENDENT AUDITORS' FEES. Mgmt For For For 7.0 TO APPROVE THE BUNGE LIMITED 2007 NON-EMPLOYEE DIRECTORS EQUITY INCENTIVE PLAN AS SET FORTH IN THE PROXY STATEMENT. Mgmt For For For Carnival Corporation Ticker Security ID: Meeting Date Meeting Status CCL CUSIP9 143658300 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICKY ARISON Mgmt For For For 1.2 DIRECTOR AMB R.G. CAPEN, JR. Mgmt For For For 1.3 DIRECTOR ROBERT H. DICKINSON Mgmt For For For 1.4 DIRECTOR ARNOLD W. DONALD Mgmt For For For 1.5 DIRECTOR PIER LUIGI FOSCHI Mgmt For For For 1.6 DIRECTOR HOWARD S. FRANK Mgmt For For For 1.7 DIRECTOR RICHARD J. GLASIER Mgmt For For For 1.8 DIRECTOR BARONESS HOGG Mgmt For For For 1.9 DIRECTOR MODESTO A. MAIDIQUE Mgmt For For For 1.10 DIRECTOR SIR JOHN PARKER Mgmt For For For 1.11 DIRECTOR PETER G. RATCLIFFE Mgmt For For For 1.12 DIRECTOR STUART SUBOTNICK Mgmt For For For 1.13 DIRECTOR LAURA WEIL Mgmt For For For 1.14 DIRECTOR UZI ZUCKER Mgmt For For For 2.0 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITORS FOR CARNIVAL PLC AND TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR CARNIVAL CORPORATION. Mgmt For For For 3.0 TO AUTHORIZE THE AUDIT COMMITTEE OF CARNIVAL PLC TO AGREE TO THE REMUNERATION OF THE INDEPENDENT AUDITORS. Mgmt For For For 4.0 TO RECEIVE THE ACCOUNTS AND REPORTS FOR CARNIVAL PLC FOR THE FINANCIAL YEAR ENDED NOVEMBER 30, 2006. Mgmt For For For 5.0 TO APPROVE THE DIRECTORS' REMUNERATION REPORT OF CARNIVAL PLC. Mgmt For For For 6.0 TO APPROVE LIMITS ON THE AUTHORITY TO ALLOT SHARES BY CARNIVAL PLC. Mgmt For For For 7.0 TO APPROVE THE DISAPPLICATION OF PRE-EMPTION RIGHTS FOR CARNIVAL PLC. Mgmt For For For 8.0 TO APPROVE A GENERAL AUTHORITY FOR CARNIVAL PLC TO BUY BACK CARNIVAL PLC ORDINARY SHARES IN THE OPEN MARKET. Mgmt For For For 9.0 TO APPROVE ELECTRONIC COMMUNICATIONS WITH CARNIVAL PLC SHAREHOLDERS. Mgmt For For For Caterpillar Inc. Ticker Security ID: Meeting Date Meeting Status CAT CUSIP9 149123101 06/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN T. DILLON Mgmt For For For 1.2 DIRECTOR JUAN GALLARDO Mgmt For For For 1.3 DIRECTOR WILLIAM A. OSBORN Mgmt For For For 1.4 DIRECTOR EDWARD B. RUST, JR. Mgmt For For For 2.0 RATIFY AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL-SEPARATE CEO & CHAIR ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL-MAJORITY VOTE STANDARD ShrHldr Against Against For Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP9 166764100 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: S.H. ARMACOST Mgmt For For For 2.0 ELECTION OF DIRECTOR: L.F. DEILY Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.E. DENHAM Mgmt For For For 4.0 ELECTION OF DIRECTOR: R.J. EATON Mgmt For For For 5.0 ELECTION OF DIRECTOR: S. GINN Mgmt For For For 6.0 ELECTION OF DIRECTOR: F.G. JENIFER Mgmt For For For 7.0 ELECTION OF DIRECTOR: S. NUNN Mgmt For For For 8.0 ELECTION OF DIRECTOR: D.J. O'REILLY Mgmt For For For 9.0 ELECTION OF DIRECTOR: D.B. RICE Mgmt For For For 10.0 ELECTION OF DIRECTOR: P.J. ROBERTSON Mgmt For For For 11.0 ELECTION OF DIRECTOR: K.W. SHARER Mgmt For For For 12.0 ELECTION OF DIRECTOR: C.R. SHOEMATE Mgmt For For For 13.0 ELECTION OF DIRECTOR: R.D. SUGAR Mgmt For For For 14.0 ELECTION OF DIRECTOR: C. WARE Mgmt For For For 15.0 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 16.0 PROPOSAL TO AMEND CHEVRON'S RESTATED CERTIFICATE OF INCORPORATION TO REPEAL THE SUPERMAJORITY VOTE PROVISIONS Mgmt For For For 17.0 ADOPT POLICY AND REPORT ON HUMAN RIGHTS ShrHldr Against Against For 18.0 ADOPT GOALS AND REPORT ON GREENHOUSE GAS EMISSIONS ShrHldr Against Against For 19.0 ADOPT POLICY AND REPORT ON ANIMAL WELFARE ShrHldr Against Against For 20.0 RECOMMEND AMENDMENT TO THE BY-LAWS TO SEPARATE THE CEO/CHAIRMAN POSITIONS ShrHldr Against Against For 21.0 AMEND THE BY-LAWS REGARDING THE STOCKHOLDER RIGHTS PLAN POLICY ShrHldr Against For Against 22.0 REPORT ON HOST COUNTRY ENVIRONMENTAL LAWS ShrHldr Against Against For Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP9 17275R102 11/15/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CAROL A. BARTZ Mgmt For For For 1.2 DIRECTOR M. MICHELE BURNS Mgmt For For For 1.3 DIRECTOR MICHAEL D. CAPELLAS Mgmt For For For 1.4 DIRECTOR LARRY R. CARTER Mgmt For For For 1.5 DIRECTOR JOHN T. CHAMBERS Mgmt For For For 1.6 DIRECTOR DR. JOHN L. HENNESSY Mgmt For For For 1.7 DIRECTOR RICHARD M. KOVACEVICH Mgmt For For For 1.8 DIRECTOR RODERICK C. MCGEARY Mgmt For For For 1.9 DIRECTOR STEVEN M. WEST Mgmt For For For 1.10 DIRECTOR JERRY YANG Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 28, 2007. Mgmt For For For 3.0 PROPOSAL SUBMITTED BY A SHAREHOLDER URGING THE BOARD OF DIRECTORS TO ADOPT A POLICY THAT A SIGNIFICANT PORTION OF FUTURE EQUITY COMPENSATION GRANTS TO SENIOR EXECUTIVES SHALL BE SHARES OF STOCK THAT REQUIRE THE ACHIEVEMENT OF PERFORMANCE GOALS AS A PREREQ ShrHldr Against Against For 4.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD'S COMPENSATION COMMITTEE INITIATE A REVIEW OF CISCO'S EXECUTIVE COMPENSATION POLICIES AND TO MAKE AVAILABLE, UPON REQUEST, A REPORT OF THAT REVIEW BY JANUARY 1, 2007, AS SET FORTH IN THE ACCOMPANYING ShrHldr Against Against For 5.0 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS WITHIN SIX MONTHS PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES ShrHldr Against Against For Citigroup Inc. Ticker Security ID: Meeting Date Meeting Status C CUSIP9 172967101 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: C. MICHAEL ARMSTRONG. Mgmt For For For 2.0 ELECTION OF DIRECTOR: ALAIN J.P. BELDA. Mgmt For For For 3.0 ELECTION OF DIRECTOR: GEORGE DAVID. Mgmt For For For 4.0 ELECTION OF DIRECTOR: KENNETH T. DERR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: JOHN M. DEUTCH. Mgmt For For For 6.0 ELECTION OF DIRECTOR: ROBERTO HERNANDEZ RAMIREZ. Mgmt For For For 7.0 ELECTION OF DIRECTOR: KLAUS KLEINFELD. Mgmt For For For 8.0 ELECTION OF DIRECTOR: ANDREW N. LIVERIS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: ANNE MULCAHY. Mgmt For For For 10.0 ELECTION OF DIRECTOR: RICHARD D. PARSONS. Mgmt For For For 11.0 ELECTION OF DIRECTOR: CHARLES PRINCE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH RODIN. Mgmt For For For 13.0 ELECTION OF DIRECTOR: ROBERT E. RUBIN. Mgmt For For For 14.0 ELECTION OF DIRECTOR: FRANKLIN A. THOMAS. Mgmt For For For 15.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITIGROUP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 16.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON PRIOR GOVERNMENTAL SERVICE OF CERTAIN INDIVIDUALS. ShrHldr Against Against For 17.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 18.0 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON CHARITABLE CONTRIBUTIONS. ShrHldr Against Against For 19.0 SHAREOWNER PROPOSAL REQUESTING AN ADVISORY RESOLUTION TO RATIFY EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REQUESTING THAT CEO COMPENSATION BE LIMITED TO NO MORE THAN 100 TIMES THE AVERAGE COMPENSATION PAID TO WORLDWIDE EMPLOYEES. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REQUESTING THAT THE CHAIRMAN OF THE BOARD HAVE NO MANAGEMENT DUTIES, TITLES OR RESPONSIBILITIES. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCK OPTIONS BE SUBJECT TO A FIVE-YEAR SALES RESTRICTION. ShrHldr Against Against For 23.0 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. ShrHldr Against For Against 24.0 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HAVE THE RIGHT TO CALL SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For Conocophillips Ticker Security ID: Meeting Date Meeting Status COP CUSIP9 20825C104 05/09/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF CLASS II DIRECTOR: JAMES E. COPELAND, JR. Mgmt For For For 2.0 ELECTION OF CLASS II DIRECTOR: KENNETH M. DUBERSTEIN Mgmt For For For 3.0 ELECTION OF CLASS II DIRECTOR: RUTH R. HARKIN Mgmt For For For 4.0 ELECTION OF CLASS II DIRECTOR: WILLIAM R. RHODES Mgmt For For For 5.0 ELECTION OF CLASS II DIRECTOR: J. STAPLETON ROY Mgmt For For For 6.0 ELECTION OF CLASS II DIRECTOR: WILLIAM E. WADE, JR. Mgmt For For For 7.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007 Mgmt For For For 8.0 CORPORATE POLITICAL CONTRIBUTIONS ShrHldr Against Against For 9.0 GLOBAL WARMING-RENEWABLES ShrHldr Against Against For 10.0 QUALIFICATION FOR DIRECTOR NOMINEES ShrHldr Against Against For 11.0 DRILLING IN SENSITIVE/PROTECTED AREAS ShrHldr Against Against For 12.0 REPORT ON RECOGNITION OF INDIGENOUS RIGHTS ShrHldr Against Against For 13.0 COMMUNITY ACCOUNTABILITY ShrHldr Against Against For Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP9 24702R101 07/21/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DONALD J. CARTY Mgmt For For For 1.2 DIRECTOR MICHAEL S. DELL Mgmt For For For 1.3 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.4 DIRECTOR SALLIE L. KRAWCHECK Mgmt For For For 1.5 DIRECTOR ALAN (A.G.) LAFLEY Mgmt For For For 1.6 DIRECTOR JUDY C. LEWENT Mgmt For For For 1.7 DIRECTOR KLAUS S. LUFT Mgmt For For For 1.8 DIRECTOR ALEX J. MANDL Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR SAMUEL A. NUNN, JR. Mgmt For For For 1.11 DIRECTOR KEVIN B. ROLLINS Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITOR Mgmt For For For 3.0 GLOBAL HUMAN RIGHTS STANDARD ShrHldr Against Against For 4.0 DECLARATION OF DIVIDEND ShrHldr Against For Against Eli Lilly And Company Ticker Security ID: Meeting Date Meeting Status LLY CUSIP9 532457108 04/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR W. BISCHOFF Mgmt For For For 1.2 DIRECTOR J.M. COOK Mgmt For For For 1.3 DIRECTOR F.G. PRENDERGAST Mgmt For For For 1.4 DIRECTOR K.P. SEIFERT Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS PRINCIPAL INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 3.0 APPROVE AMENDMENTS TO THE ARTICLES OF INCORPORATION TO PROVIDE FOR ANNUAL ELECTION OF DIRECTORS. Mgmt For For For 4.0 REAPPROVE PERFORMANCE GOALS FOR THE COMPANY'S STOCK PLANS. Mgmt For For For 5.0 PROPOSAL BY SHAREHOLDERS ON EXTENDING THE COMPANY'S ANIMAL CARE AND USE POLICY TO CONTRACT LABS. ShrHldr Against Against For 6.0 PROPOSAL BY SHAREHOLDERS ON INTERNATIONAL OUTSOURCING OF ANIMAL RESEARCH. ShrHldr Against Against For 7.0 PROPOSAL BY SHAREHOLDERS ON SEPARATING THE ROLES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For 8.0 PROPOSAL BY SHAREHOLDERS ON AMENDING THE ARTICLES OF INCORPORATION TO ALLOW SHAREHOLDERS TO AMEND THE BYLAWS. ShrHldr Against For Against 9.0 PROPOSAL BY SHAREHOLDERS ON ADOPTING A SIMPLE MAJORITY VOTE STANDARD. ShrHldr Against For Against EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP9 268648102 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL W. BROWN Mgmt For For For 1.2 DIRECTOR JOHN R. EGAN Mgmt For For For 1.3 DIRECTOR DAVID N. STROHM Mgmt For For For 2.0 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 TO APPROVE AN AMENDED AND RESTATED EMC CORPORATION 2 BY 100,000,000. Mgmt For Against Against 4.0 TO APPROVE AN AMENDMENT TO EMC'S 1 BY 25,000,000. Mgmt For For For 5.0 TO ELIMINATE EMC'S CLASSIFIED BOARD STRUCTURE AND PROVIDE FOR THE ANNUAL ELECTION OF EACH DIRECTOR. Mgmt For For For 6.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO EMC'S AUDIT COMMITTEE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 7.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO ELECTION OF DIRECTORS BY MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For 8.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against For Against 9.0 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO PAY-FOR-SUPERIOR PERFORMANCE, AS DESCRIBED IN EMC'S PROXY STATEMENT. ShrHldr Against Against For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP9 30231G102 05/30/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR M.J. BOSKIN Mgmt For For For 1.2 DIRECTOR W.W. GEORGE Mgmt For For For 1.3 DIRECTOR J.R. HOUGHTON Mgmt For For For 1.4 DIRECTOR W.R. HOWELL Mgmt For For For 1.5 DIRECTOR R.C. KING Mgmt For For For 1.6 DIRECTOR P.E. LIPPINCOTT Mgmt For For For 1.7 DIRECTOR M.C. NELSON Mgmt For For For 1.8 DIRECTOR S.J. PALMISANO Mgmt For For For 1.9 DIRECTOR S.S. REINEMUND Mgmt For For For 1.10 DIRECTOR W.V. SHIPLEY Mgmt For For For 1.11 DIRECTOR J.S. SIMON Mgmt For For For 1.12 DIRECTOR R.W. TILLERSON Mgmt For For For 2.0 RATIFICATION OF INDEPENDENT AUDITORS () Mgmt For For For 3.0 CUMULATIVE VOTING () ShrHldr Against For Against 4.0 SPECIAL SHAREHOLDER MEETINGS () ShrHldr Against Against For 5.0 BOARD CHAIRMAN AND CEO () ShrHldr Against Against For 6.0 DIVIDEND STRATEGY () ShrHldr Against For Against 7.0 SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION () ShrHldr Against Against For 8.0 CEO COMPENSATION DECISIONS () ShrHldr Against Against For 9.0 EXECUTIVE COMPENSATION REPORT () ShrHldr Against Against For 10.0 EXECUTIVE COMPENSATION LIMIT () ShrHldr Against Against For 11.0 INCENTIVE PAY RECOUPMENT () ShrHldr Against Against For 12.0 POLITICAL CONTRIBUTIONS REPORT () ShrHldr Against Against For 13.0 AMENDMENT OF EEO POLICY () ShrHldr Against For Against 14.0 COMMUNITY ENVIRONMENTAL IMPACT () ShrHldr Against Against For 15.0 GREENHOUSE GAS EMISSIONS GOALS() ShrHldr Against Against For 16.0 CO2 INFORMATION AT THE PUMP () ShrHldr Against Against For 17.0 RENEWABLE ENERGY INVESTMENT LEVELS () ShrHldr Against Against For Gannett Co., Inc. Ticker Security ID: Meeting Date Meeting Status GCI CUSIP9 364730101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CHARLES B. FRUIT Mgmt For For For 1.2 DIRECTOR ARTHUR H. HARPER Mgmt For For For 1.3 DIRECTOR JOHN JEFFRY LOUIS Mgmt For For For 2.0 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Mgmt For For For 3.0 PROPOSAL TO AMEND THE CERTIFICATE OF INCORPORATION AND BY-LAWS TO DECLASSIFY THE COMPANY'S BOARD OF DIRECTORS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL CONCERNING INDEPENDENT BOARD CHAIRMAN. ShrHldr Against For Against General Electric Company Ticker Security ID: Meeting Date Meeting Status GE CUSIP9 369604103 04/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES I. CASH, JR. Mgmt For For For 1.2 DIRECTOR SIR WILLIAM M. CASTELL Mgmt For For For 1.3 DIRECTOR ANN M. FUDGE Mgmt For For For 1.4 DIRECTOR CLAUDIO X. GONZALEZ Mgmt For For For 1.5 DIRECTOR SUSAN HOCKFIELD Mgmt For For For 1.6 DIRECTOR JEFFREY R. IMMELT Mgmt For For For 1.7 DIRECTOR ANDREA JUNG Mgmt For For For 1.8 DIRECTOR ALAN G.(A.G.) LAFLEY Mgmt For For For 1.9 DIRECTOR ROBERT W. LANE Mgmt For For For 1.10 DIRECTOR RALPH S. LARSEN Mgmt For For For 1.11 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.12 DIRECTOR SAM NUNN Mgmt For For For 1.13 DIRECTOR ROGER S. PENSKE Mgmt For For For 1.14 DIRECTOR ROBERT J. SWIERINGA Mgmt For For For 1.15 DIRECTOR DOUGLAS A. WARNER III Mgmt For For For 1.16 DIRECTOR ROBERT C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF KPMG Mgmt For For For 3.0 ADOPTION OF MAJORITY VOTING FOR DIRECTORS Mgmt For For For 4.0 APPROVAL OF 2 Mgmt For For For 5.0 APPROVAL OF MATERIAL TERMS OF SENIOR OFFICER PERFORMANCE GOALS Mgmt For Against Against 6.0 CUMULATIVE VOTING ShrHldr Against For Against 7.0 CURB OVER-EXTENDED DIRECTORS ShrHldr Against Against For 8.0 ONE DIRECTOR FROM THE RANKS OF RETIREES ShrHldr Against Against For 9.0 INDEPENDENT BOARD CHAIRMAN ShrHldr Against Against For 10.0 ELIMINATE DIVIDEND EQUIVALENTS ShrHldr Against Against For 11.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For 12.0 GLOBAL WARMING REPORT ShrHldr Against Against For 13.0 ETHICAL CRITERIA FOR MILITARY CONTRACTS ShrHldr Against Against For 14.0 REPORT ON PAY DIFFERENTIAL ShrHldr Against Against For Google Inc. Ticker Security ID: Meeting Date Meeting Status GOOG CUSIP9 38259P508 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERIC SCHMIDT Mgmt For For For 1.2 DIRECTOR SERGEY BRIN Mgmt For For For 1.3 DIRECTOR LARRY PAGE Mgmt For For For 1.4 DIRECTOR L. JOHN DOERR Mgmt For For For 1.5 DIRECTOR JOHN L. HENNESSY Mgmt For For For 1.6 DIRECTOR ARTHUR D. LEVINSON Mgmt For For For 1.7 DIRECTOR ANN MATHER Mgmt For For For 1.8 DIRECTOR PAUL S. OTELLINI Mgmt For For For 1.9 DIRECTOR K. RAM SHRIRAM Mgmt For For For 1.10 DIRECTOR SHIRLEY M. TILGHMAN Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GOOGLE INC. FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt For For For 3.0 APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE THEREUNDER BY 4,500,000. Mgmt For For For 4.0 APPROVAL OF GOOGLE'S EXECUTIVE BONUS PLAN. Mgmt For For For 5.0 STOCKHOLDER PROPOSAL TO REQUEST THAT MANAGEMENT INSTITUTE POLICIES TO HELP PROTECT FREEDOM OF ACCESS TO THE INTERNET. ShrHldr Against Against For Idearc Inc. Ticker Security ID: Meeting Date Meeting Status IAR CUSIP9 451663108 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN J. MUELLER Mgmt For For For 1.2 DIRECTOR JERRY V. ELLIOTT Mgmt For For For 1.3 DIRECTOR KATHERINE J. HARLESS Mgmt For For For 1.4 DIRECTOR DONALD B. REED Mgmt For For For 1.5 DIRECTOR STEPHEN L. ROBERTSON Mgmt For For For 1.6 DIRECTOR THOMAS S. ROGERS Mgmt For For For 1.7 DIRECTOR PAUL E. WEAVER Mgmt For For For 2.0 RATIFICATION OF ERNST & YOUNG LLP AS IDEARC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For Illinois Tool Works Inc. Ticker Security ID: Meeting Date Meeting Status ITW CUSIP9 452308109 05/04/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM F. ALDINGER Mgmt For For For 1.2 DIRECTOR MICHAEL J. BIRCK Mgmt For For For 1.3 DIRECTOR MARVIN D. BRAILSFORD Mgmt For For For 1.4 DIRECTOR SUSAN CROWN Mgmt For For For 1.5 DIRECTOR DON H. DAVIS, JR. Mgmt For For For 1.6 DIRECTOR ROBERT C. MCCORMACK Mgmt For For For 1.7 DIRECTOR ROBERT S. MORRISON Mgmt For For For 1.8 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.9 DIRECTOR HAROLD B. SMITH Mgmt For For For 1.10 DIRECTOR DAVID B. SPEER Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITW'S INDEPENDENT PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For Intel Corporation Ticker Security ID: Meeting Date Meeting Status INTC CUSIP9 458140100 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: CRAIG R. BARRETT Mgmt For For For 2.0 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN L. DECKER Mgmt For For For 4.0 ELECTION OF DIRECTOR: D. JAMES GUZY Mgmt For For For 5.0 ELECTION OF DIRECTOR: REED E. HUNDT Mgmt For For For 6.0 ELECTION OF DIRECTOR: PAUL S. OTELLINI Mgmt For For For 7.0 ELECTION OF DIRECTOR: JAMES D. PLUMMER Mgmt For For For 8.0 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Mgmt For For For 9.0 ELECTION OF DIRECTOR: JANE E. SHAW Mgmt For For For 10.0 ELECTION OF DIRECTOR: JOHN L. THORNTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: DAVID B. YOFFIE Mgmt For For For 12.0 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 13.0 AMENDMENT AND EXTENSION OF THE 2 Mgmt For For For 14.0 APPROVAL OF THE 2 Mgmt For For For 15.0 STOCKHOLDER PROPOSAL REQUESTING LIMITATION ON EXECUTIVE COMPENSATION ShrHldr Against Against For International Business Machines Corp Ticker Security ID: Meeting Date Meeting Status IBM CUSIP9 459200101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR C. BLACK Mgmt For For For 1.2 DIRECTOR K.I. CHENAULT Mgmt For For For 1.3 DIRECTOR J. DORMANN Mgmt For For For 1.4 DIRECTOR M.L. ESKEW Mgmt For For For 1.5 DIRECTOR S.A. JACKSON Mgmt For For For 1.6 DIRECTOR M. MAKIHARA Mgmt For For For 1.7 DIRECTOR L.A. NOTO Mgmt For For For 1.8 DIRECTOR J.W. OWENS Mgmt For For For 1.9 DIRECTOR S.J. PALMISANO Mgmt For For For 1.10 DIRECTOR J.E. SPERO Mgmt For For For 1.11 DIRECTOR S. TAUREL Mgmt For For For 1.12 DIRECTOR L.H. ZAMBRANO Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: MERGER OR CONSOLIDATION Mgmt For For For 4.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE CORPORATION OUTSIDE THE ORDINARY COURSE OF BUSINESS Mgmt For For For 5.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: PLAN FOR THE EXCHANGE OF SHARES OF THE CORPORATION Mgmt For For For 6.0 AMENDMENT TO CERTIFICATE TO ELIMINATE STATUTORY SUPERMAJORITY VOTING: AUTHORIZATION OF DISSOLUTION OF THE CORPORATION Mgmt For For For 7.0 STOCKHOLDER PROPOSAL ON: CUMULATIVE VOTING ShrHldr Against For Against 8.0 STOCKHOLDER PROPOSAL ON: PENSION AND RETIREMENT MEDICAL ShrHldr Against Against For 9.0 STOCKHOLDER PROPOSAL ON: EXECUTIVE COMPENSATION ShrHldr Against Against For 10.0 STOCKHOLDER PROPOSAL ON: OFFSHORING ShrHldr Against Against For 11.0 STOCKHOLDER PROPOSAL ON: MAJORITY VOTING FOR DIRECTORS ShrHldr Against Against For International Paper Company Ticker Security ID: Meeting Date Meeting Status IP CUSIP9 460146103 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS DAVID J. BRONCZEK Mgmt For For For 1.2 DIRECTORS MARTHA F. BROOKS Mgmt For For For 1.3 DIRECTORS LYNN LAVERTY ELSENHANS Mgmt For For For 1.4 DIRECTORS JOHN L. TOWNSEND, III Mgmt For For For 2.0 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL CONCERNING MAJORITY VOTING. Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP9 478160104 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MARY S. COLEMAN Mgmt For For For 1.2 DIRECTOR JAMES G. CULLEN Mgmt For For For 1.3 DIRECTOR MICHAEL M.E. JOHNS Mgmt For For For 1.4 DIRECTOR ARNOLD G. LANGBO Mgmt For For For 1.5 DIRECTOR SUSAN L. LINDQUIST Mgmt For For For 1.6 DIRECTOR LEO F. MULLIN Mgmt For For For 1.7 DIRECTOR CHRISTINE A. POON Mgmt For For For 1.8 DIRECTOR CHARLES PRINCE Mgmt For For For 1.9 DIRECTOR STEVEN S REINEMUND Mgmt For For For 1.10 DIRECTOR DAVID SATCHER Mgmt For For For 1.11 DIRECTOR WILLIAM C. WELDON Mgmt For For For 2.0 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 3.0 PROPOSAL ON MAJORITY VOTING REQUIREMENTS FOR DIRECTOR NOMINEES ShrHldr Against Against For 4.0 PROPOSAL ON SUPPLEMENTAL RETIREMENT PLAN ShrHldr Against Against For Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP9 50075N104 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR AJAY BANGA Mgmt For For For 1.2 DIRECTOR JAN BENNINK Mgmt For For For 1.3 DIRECTOR LOUIS C. CAMILLERI Mgmt For For For 1.4 DIRECTOR MARK D. KETCHUM Mgmt For For For 1.5 DIRECTOR RICHARD A. LERNER Mgmt For For For 1.6 DIRECTOR JOHN C. POPE Mgmt For For For 1.7 DIRECTOR IRENE B. ROSENFELD Mgmt For For For 1.8 DIRECTOR MARY L. SCHAPIRO Mgmt For For For 1.9 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS Mgmt For For For Lincoln National Corporation Ticker Security ID: Meeting Date Meeting Status LNC CUSIP9 534187109 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR WILLIAM J. AVERY Mgmt For For For 1.2 DIRECTOR WILLIAM H. CUNNINGHAM Mgmt For For For 1.3 DIRECTOR WILLIAM P. PAYNE Mgmt For For For 1.4 DIRECTOR PATRICK S. PITTARD Mgmt For For For 1.5 DIRECTOR JILL S. RUCKELSHAUS Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE LINCOLN NATIONAL CORPORATION AMENDED AND RESTATED INCENTIVE COMPENSATION PLAN. Mgmt For For For 4.0 TO APPROVE THE LINCOLN NATIONAL CORPORATION STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS. Mgmt For For For Linear Technology Corporation Ticker Security ID: Meeting Date Meeting Status LLTC CUSIP9 535678106 11/01/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT H. SWANSON, JR. Mgmt For For For 1.2 DIRECTOR DAVID S. LEE Mgmt For For For 1.3 DIRECTOR LOTHAR MAIER Mgmt For For For 1.4 DIRECTOR RICHARD M. MOLEY Mgmt For For For 1.5 DIRECTOR THOMAS S. VOLPE Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 1, 2007. Mgmt For For For Lockheed Martin Corporation Ticker Security ID: Meeting Date Meeting Status LMT CUSIP9 539830109 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E.C.'PETE'ALDRIDGE, JR. Mgmt For Withhold Against 1.2 DIRECTOR NOLAN D. ARCHIBALD Mgmt For Withhold Against 1.3 DIRECTOR MARCUS C. BENNETT Mgmt For Withhold Against 1.4 DIRECTOR JAMES O. ELLIS, JR. Mgmt For Withhold Against 1.5 DIRECTOR GWENDOLYN S. KING Mgmt For Withhold Against 1.6 DIRECTOR JAMES M. LOY Mgmt For Withhold Against 1.7 DIRECTOR DOUGLAS H. MCCORKINDALE Mgmt For Withhold Against 1.8 DIRECTOR EUGENE F. MURPHY Mgmt For Withhold Against 1.9 DIRECTOR JOSEPH W. RALSTON Mgmt For Withhold Against 1.10 DIRECTOR FRANK SAVAGE Mgmt For Withhold Against 1.11 DIRECTOR JAMES M. SCHNEIDER Mgmt For Withhold Against 1.12 DIRECTOR ANNE STEVENS Mgmt For Withhold Against 1.13 DIRECTOR ROBERT J. STEVENS Mgmt For Withhold Against 1.14 DIRECTOR JAMES R. UKROPINA Mgmt For Withhold Against 1.15 DIRECTOR DOUGLAS C. YEARLEY Mgmt For Withhold Against 2.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS Mgmt For For For 3.0 STOCKHOLDER PROPOSAL BY EVELYN Y. DAVIS ShrHldr Against Against For 4.0 STOCKHOLDER PROPOSAL BY JOHN CHEVEDDEN ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL BY THE SISTERS OF MERCY OF THE AMERICAS, REGIONAL COMMUNITY OF DETROIT CHARITABLE TRUST AND OTHER GROUPS ShrHldr Against Against For Lowe's Companies, Inc. Ticker Security ID: Meeting Date Meeting Status LOW CUSIP9 548661107 05/25/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR LEONARD L. BERRY Mgmt For For For 1.3 DIRECTOR DAWN E. HUDSON Mgmt For For For 1.4 DIRECTOR ROBERT A. NIBLOCK Mgmt For For For 2.0 TO APPROVE AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEE STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Mgmt For For For 3.0 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL ESTABLISHING MINIMUM SHARE OWNERSHIP REQUIREMENTS FOR DIRECTOR NOMINEES. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING ANNUAL REPORT ON WOOD PROCUREMENT. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL REGARDING ANNUAL ELECTION OF EACH DIRECTOR. ShrHldr Against For Against 7.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. ShrHldr Against Against For 8.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION PLAN. ShrHldr Against Against For Marsh & Mclennan Companies, Inc. Ticker Security ID: Meeting Date Meeting Status MMC CUSIP9 571748102 05/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: ZACHARY W. CARTER Mgmt For For For 2.0 ELECTION OF DIRECTOR: OSCAR FANJUL Mgmt For For For 3.0 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Mgmt For For For 4.0 APPROVAL OF AMENDMENT OF STOCK PURCHASE PLAN FOR INTERNATIONAL EMPLOYEES Mgmt For For For 5.0 STOCKHOLDER PROPOSAL: POLITICAL CONTRIBUTIONS ShrHldr Against Against For Medtronic, Inc. Ticker Security ID: Meeting Date Meeting Status MDT CUSIP9 585055106 08/24/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD H. ANDERSON Mgmt For For For 1.2 DIRECTOR MICHAEL R. BONSIGNORE Mgmt For For For 1.3 DIRECTOR ROBERT C. POZEN Mgmt For For For 1.4 DIRECTOR GORDON M. SPRENGER Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 TO CONSIDER AND VOTE UPON A SHAREHOLDER PROPOSAL ENTITLED DIRECTOR ELECTION MAJORITY VOTE STANDARD PROPOSAL." " ShrHldr Against Against For Merck & Co., Inc. Ticker Security ID: Meeting Date Meeting Status MRK CUSIP9 589331107 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR RICHARD T. CLARK Mgmt For For For 1.2 DIRECTOR JOHNNETTA B. COLE Mgmt For For For 1.3 DIRECTOR W.B. HARRISON, JR. Mgmt For For For 1.4 DIRECTOR WILLIAM N. KELLEY Mgmt For For For 1.5 DIRECTOR ROCHELLE B. LAZARUS Mgmt For For For 1.6 DIRECTOR THOMAS E. SHENK Mgmt For For For 1.7 DIRECTOR ANNE M. TATLOCK Mgmt For For For 1.8 DIRECTOR SAMUEL O. THIER Mgmt For For For 1.9 DIRECTOR WENDELL P. WEEKS Mgmt For For For 1.10 DIRECTOR PETER C. WENDELL Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS CONTAINED IN THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS IMPOSED UNDER NEW JERSEY LAW ON CORPORATIONS ORGANIZED BEFORE 1969. Mgmt For For For 5.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO LIMIT THE SIZE OF THE BOARD TO NO MORE THAN 18 DIRECTORS. Mgmt For For For 6.0 PROPOSAL TO AMEND THE RESTATED CERTIFICATE OF INCORPORATION TO REPLACE ITS CUMULATIVE VOTING FEATURE WITH A MAJORITY VOTE STANDARD FOR THE ELECTION OF DIRECTORS. Mgmt For Against Against 7.0 STOCKHOLDER PROPOSAL CONCERNING PUBLICATION OF POLITICAL CONTRIBUTIONS ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL CONCERNING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP9 594918104 11/14/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: WILLIAM H. GATES III Mgmt For For For 2.0 ELECTION OF DIRECTOR: STEVEN A. BALLMER Mgmt For For For 3.0 ELECTION OF DIRECTOR: JAMES I. CASH JR. Mgmt For For For 4.0 ELECTION OF DIRECTOR: DINA DUBLON Mgmt For For For 5.0 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Mgmt For For For 6.0 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Mgmt For For For 7.0 ELECTION OF DIRECTOR: CHARLES H. NOSKI Mgmt For For For 8.0 ELECTION OF DIRECTOR: HELMUT PANKE Mgmt For For For 9.0 ELECTION OF DIRECTOR: JON A. SHIRLEY Mgmt For For For 10.0 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Mgmt For For For 11.0 SHAREHOLDER PROPOSAL - RESTRICTION ON SELLING PRODUCTS AND SERVICES TO FOREIGN GOVERNMENTS ShrHldr Against Against For 12.0 SHAREHOLDER PROPOSAL - SEXUAL ORIENTATION IN EQUAL EMPLOYMENT OPPORTUNITY POLICY ShrHldr Against Against For 13.0 SHAREHOLDER PROPOSAL - HIRING OF PROXY ADVISOR ShrHldr Against Against For Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Unvoted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR E. ZANDER Mgmt For 1.2 DIRECTOR D. DORMAN Mgmt For 1.3 DIRECTOR J. LEWENT Mgmt For 1.4 DIRECTOR T. MEREDITH Mgmt For 1.5 DIRECTOR N. NEGROPONTE Mgmt For 1.6 DIRECTOR S. SCOTT III Mgmt For 1.7 DIRECTOR R. SOMMER Mgmt For 1.8 DIRECTOR J. STENGEL Mgmt For 1.9 DIRECTOR D. WARNER III Mgmt For 1.10 DIRECTOR J. WHITE Mgmt For 1.11 DIRECTOR M. WHITE Mgmt For 2.0 APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Mgmt For 3.0 SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY ShrHldr Against 4.0 SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES ShrHldr Against Motorola, Inc. Ticker Security ID: Meeting Date Meeting Status MOT CUSIP9 620076109 05/07/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTORS CARL C. ICAHN Mgmt For For For 1.2 DIRECTORS E. ZANDER Mgmt For For For 1.3 DIRECTORS D. DORMAN Mgmt For For For 1.4 DIRECTORS J. LEWENT Mgmt For For For 1.5 DIRECTORS T. MEREDITH Mgmt For For For 1.6 DIRECTORS N. NEGROPONTE Mgmt For For For 1.7 DIRECTORS S. SCOTT III Mgmt For For For 1.8 DIRECTORS R. SOMMER Mgmt For For For 1.9 DIRECTORS J. STENGEL Mgmt For For For 1.10 DIRECTORS D. WARNER III Mgmt For For For 1.11 DIRECTORS M. WHITE Mgmt For For For 2.0 APPROVAL OF AMENDMENT TO THE MOTOROLA EMPLOYEE STOCK PURCHASE PLAN OF 1999 Abstain For 3.0 SHAREHOLDER PROPOSAL RE: SHAREHOLDER VOTE ON EXECUTIVE PAY Mgmt For Against Against 4.0 SHAREHOLDER PROPOSAL RE: RECOUP UNEARNED MANAGEMENT BONUSES Abstain For Nokia Corporation Ticker Security ID: Meeting Date Meeting Status NOK CUSIP9 654902204 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 APPROVAL OF THE INCOME STATEMENTS AND BALANCE SHEETS. Mgmt For For For 2.0 APPROVAL OF A DIVIDEND OF EUR 0.43 PER SHARE. Mgmt For For For 3.0 APPROVAL OF THE DISCHARGE OF THE CHAIRMAN, THE MEMBERS OF THE BOARD OF DIRECTORS AND THE PRESIDENT FROM LIABILITY. Mgmt For For For 4.0 APPROVAL OF THE AMENDMENT OF THE ARTICLES OF ASSOCIATION. Mgmt For For For 5.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE MEMBERS OF THE BOARD. Mgmt For For For 6.0 APPROVAL OF THE COMPOSITION OF THE BOARD OF DIRECTORS. Mgmt For For For 7.1 DIRECTOR GEORG EHRNROOTH Mgmt For For For 7.2 DIRECTOR LALITA D. GUPTE Mgmt For For For 7.3 DIRECTOR DANIEL R. HESSE Mgmt For For For 7.4 DIRECTOR DR. BENGT HOLMSTROM Mgmt For For For 7.5 DIRECTOR DR. HENNING KAGERMANN Mgmt For For For 7.6 DIRECTOR OLLI-PEKKA KALLASVUO Mgmt For For For 7.7 DIRECTOR PER KARLSSON Mgmt For For For 7.8 DIRECTOR JORMA OLLILA Mgmt For For For 7.9 DIRECTOR DAME MARJORIE SCARDINO Mgmt For For For 7.10 DIRECTOR KEIJO SUILA Mgmt For For For 7.11 DIRECTOR VESA VAINIO Mgmt For For For 8.0 APPROVAL OF THE REMUNERATION TO BE PAID TO THE AUDITOR. Mgmt For For For 9.0 APPROVAL OF THE RE-ELECTION OF PRICEWATERHOUSECOOPERS OY AS THE AUDITORS FOR FISCAL YEAR 2007. Mgmt For For For 10.0 APPROVAL OF THE GRANT OF STOCK OPTIONS TO SELECTED PERSONNEL. Mgmt For For For 11.0 APPROVAL OF THE REDUCTION OF THE SHARE ISSUE PREMIUM. Mgmt For For For 12.0 APPROVAL OF THE PROPOSAL OF THE BOARD ON THE RECORDING OF THE SUBSCRIPTION PRICE FOR SHARES ISSUED BASED ON STOCK OPTIONS Mgmt For For For 13.0 APPROVAL OF THE AUTHORIZATION TO THE BOARD ON THE ISSUANCE OF SHARES AND SPECIAL RIGHTS ENTITLING TO SHARES. Mgmt For For For 14.0 AUTHORIZATION TO THE BOARD TO REPURCHASE NOKIA SHARES. Mgmt For For For 15.0 MARK THE FOR" BOX IF YOU WISH TO INSTRUCT NOKIA'S LEGAL COUNSELS TO VOTE IN THEIR DISCRETION ON YOUR BEHALF ONLY UPON ITEM 15 " TNA For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP9 666807102 05/16/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: LEWIS W. COLEMAN Mgmt For For For 2.0 ELECTION OF DIRECTOR: VICTOR H. FAZIO Mgmt For For For 3.0 ELECTION OF DIRECTOR: DONALD E. FELSINGER Mgmt For For For 4.0 ELECTION OF DIRECTOR: STEPHEN E. FRANK Mgmt For For For 5.0 ELECTION OF DIRECTOR: CHARLES R. LARSON Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD B. MYERS Mgmt For For For 7.0 ELECTION OF DIRECTOR: PHILIP A. ODEEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For For 9.0 ELECTION OF DIRECTOR: KEVIN W. SHARER Mgmt For For For 10.0 ELECTION OF DIRECTOR: RONALD D. SUGAR Mgmt For For For 11.0 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Mgmt For For For 12.0 PROPOSAL TO AMEND THE COMPANY'S 1-EMPLOYEE DIRECTORS. Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING A REPORT ON FOREIGN MILITARY SALES. ShrHldr Against Against For 14.0 SHAREHOLDER PROPOSAL REGARDING A VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIRMAN. ShrHldr Against Against For Oracle Corporation Ticker Security ID: Meeting Date Meeting Status ORCL CUSIP9 68389X105 10/09/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JEFFREY O. HENLEY Mgmt For For For 1.2 DIRECTOR LAWRENCE J. ELLISON Mgmt For For For 1.3 DIRECTOR DONALD L. LUCAS Mgmt For For For 1.4 DIRECTOR MICHAEL J. BOSKIN Mgmt For For For 1.5 DIRECTOR JACK F. KEMP Mgmt For For For 1.6 DIRECTOR JEFFREY S. BERG Mgmt For For For 1.7 DIRECTOR SAFRA A. CATZ Mgmt For For For 1.8 DIRECTOR HECTOR GARCIA-MOLINA Mgmt For For For 1.9 DIRECTOR H. RAYMOND BINGHAM Mgmt For For For 1.10 DIRECTOR CHARLES E. PHILLIPS, JR Mgmt For For For 1.11 DIRECTOR NAOMI O. SELIGMAN Mgmt For For For 2.0 PROPOSAL FOR THE APPROVAL OF THE ADOPTION OF THE FISCAL YEAR 2007 EXECUTIVE BONUS PLAN. Mgmt For Against Against 3.0 PROPOSAL TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2007. Mgmt For For For 4.0 PROPOSAL FOR THE APPROVAL OF THE AMENDED AND RESTATED 1993 DIRECTORS' STOCK PLAN. Mgmt For Against Against Pepsico, Inc. Ticker Security ID: Meeting Date Meeting Status PEP CUSIP9 713448108 05/02/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: D. DUBLON Mgmt For For For 2.0 ELECTION OF DIRECTOR: V.J. DZAU Mgmt For For For 3.0 ELECTION OF DIRECTOR: R.L. HUNT Mgmt For For For 4.0 ELECTION OF DIRECTOR: A. IBARGUEN Mgmt For For For 5.0 ELECTION OF DIRECTOR: A.C. MARTINEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: I.K. NOOYI Mgmt For For For 7.0 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Mgmt For For For 8.0 ELECTION OF DIRECTOR: J.J. SCHIRO Mgmt For For For 9.0 ELECTION OF DIRECTOR: D. VASELLA Mgmt For For For 10.0 ELECTION OF DIRECTOR: M.D. WHITE Mgmt For For For 11.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Mgmt For For For 12.0 APPROVAL OF 2007 LONG-TERM INCENTIVE PLAN (PROXY STATEMENT P. 37) Mgmt For For For 13.0 SHAREHOLDER PROPOSAL- CHARITABLE CONTRIBUTIONS (PROXY STATEMENT P. 44) ShrHldr Against Against For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP9 717081103 04/26/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DENNIS A. AUSIELLO Mgmt For For For 1.2 DIRECTOR MICHAEL S. BROWN Mgmt For For For 1.3 DIRECTOR M. ANTHONY BURNS Mgmt For For For 1.4 DIRECTOR ROBERT N. BURT Mgmt For For For 1.5 DIRECTOR W. DON CORNWELL Mgmt For For For 1.6 DIRECTOR WILLIAM H. GRAY, III Mgmt For For For 1.7 DIRECTOR CONSTANCE J. HORNER Mgmt For For For 1.8 DIRECTOR WILLIAM R. HOWELL Mgmt For For For 1.9 DIRECTOR JEFFREY B. KINDLER Mgmt For For For 1.10 DIRECTOR GEORGE A. LORCH Mgmt For For For 1.11 DIRECTOR DANA G. MEAD Mgmt For For For 1.12 DIRECTOR WILLIAM C. STEERE, JR. Mgmt For For For 2.0 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For 3.0 SHAREHOLDER PROPOSAL RELATING TO CUMULATIVE VOTING. ShrHldr Against Against For 4.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE RATIONALE FOR EXPORTING ANIMAL EXPERIMENTATION. ShrHldr Against Against For 5.0 SHAREHOLDER PROPOSAL REQUESTING A REPORT ON THE FEASIBILITY OF AMENDING PFIZER'S CORPORATE POLICY ON LABORATORY ANIMAL CARE AND USE. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL RELATING TO QUALIFICATIONS FOR DIRECTOR NOMINEES. ShrHldr Against Against For Qualcomm Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP9 747525103 03/13/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR BARBARA T. ALEXANDER Mgmt For For For 1.2 DIRECTOR RAYMOND V. DITTAMORE Mgmt For For For 1.3 DIRECTOR IRWIN MARK JACOBS Mgmt For For For 1.4 DIRECTOR SHERRY LANSING Mgmt For For For 1.5 DIRECTOR PETER M. SACERDOTE Mgmt For For For 1.6 DIRECTOR MARC I. STERN Mgmt For For For 2.0 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING SEPTEMBER 30, 2007. Mgmt For For For Royal Dutch Shell Plc Ticker Security ID: Meeting Date Meeting Status RDS.A CUSIP9 780259206 05/15/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ADOPTION OF ANNUAL REPORT AND ACCOUNTS Mgmt For For For 2.0 APPROVAL OF REMUNERATION REPORT Mgmt For For For 3.0 ELECTION OF RIJKMAN GROENINK AS A DIRECTOR OF THE COMPANY Mgmt For For For 4.0 RE-ELECTION OF MALCOLM BRINDED AS A DIRECTOR OF THE COMPANY Mgmt For For For 5.0 RE-ELECTION OF LINDA COOK AS A DIRECTOR OF THE COMPANY Mgmt For For For 6.0 RE-ELECTION OF MAARTEN VAN DEN BERGH AS A DIRECTOR OF THE COMPANY Mgmt For For For 7.0 RE-ELECTION OF NINA HENDERSON AS A DIRECTOR OF THE COMPANY Mgmt For For For 8.0 RE-ELECTION OF CHRISTINE MORIN-POSTEL AS A DIRECTOR OF THE COMPANY Mgmt For For For 9.0 RE-APPOINTMENT OF AUDITORS Mgmt For For For 10.0 REMUNERATION OF AUDITORS Mgmt For For For 11.0 AUTHORITY TO ALLOT SHARES Mgmt For For For 12.0 DISAPPLICATION OF PRE-EMPTION RIGHTS Mgmt For For For 13.0 AUTHORITY TO PURCHASE OWN SHARES Mgmt For For For 14.0 AUTHORITY FOR CERTAIN DONATIONS AND EXPENDITURE Mgmt For For For Sara Lee Corporation Ticker Security ID: Meeting Date Meeting Status SLE CUSIP9 803111103 10/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR B. BARNES Mgmt For For For 1.2 DIRECTOR J.T. BATTENBERG III Mgmt For For For 1.3 DIRECTOR C. BEGLEY Mgmt For For For 1.4 DIRECTOR C. CARROLL Mgmt For For For 1.5 DIRECTOR V. COLBERT Mgmt For For For 1.6 DIRECTOR J. CROWN Mgmt For For For 1.7 DIRECTOR W. DAVIS Mgmt For For For 1.8 DIRECTOR L. KOELLNER Mgmt For For For 1.9 DIRECTOR C. VAN LEDE Mgmt For For For 1.10 DIRECTOR I. PROSSER Mgmt For For For 1.11 DIRECTOR R. RIDGWAY Mgmt For For For 1.12 DIRECTOR J. WARD Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SARA LEE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2007. Mgmt For For For 3.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 4.0 TO VOTE ON A STOCKHOLDER PROPOSAL REGARDING THE COMPENSATION DISCUSSION AND ANALYSIS. ShrHldr Against Against For Schlumberger Limited (schlumberger N Ticker Security ID: Meeting Date Meeting Status SLB CUSIP9 806857108 04/11/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR P. CAMUS Mgmt For For For 1.2 DIRECTOR J.S. GORELICK Mgmt For For For 1.3 DIRECTOR A. GOULD Mgmt For For For 1.4 DIRECTOR T. ISAAC Mgmt For For For 1.5 DIRECTOR N. KUDRYAVTSEV Mgmt For For For 1.6 DIRECTOR A. LAJOUS Mgmt For For For 1.7 DIRECTOR M.E. MARKS Mgmt For For For 1.8 DIRECTOR D. PRIMAT Mgmt For For For 1.9 DIRECTOR L.R. REIF Mgmt For For For 1.10 DIRECTOR T.I. SANDVOLD Mgmt For For For 1.11 DIRECTOR N. SEYDOUX Mgmt For For For 1.12 DIRECTOR L.G. STUNTZ Mgmt For For For 1.13 DIRECTOR R. TALWAR Mgmt For For For 2.0 ADOPTION AND APPROVAL OF FINANCIALS AND DIVIDENDS. Mgmt For For For 3.0 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For Seagate Technology Ticker Security ID: Meeting Date Meeting Status CINS G7945J104 10/26/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECT FRANK J. BIONDI, JR. AS A DIRECTOR. Mgmt For For For 2.0 ELECT WILLIAM W. BRADLEY AS A DIRECTOR. Mgmt For For For 3.0 ELECT MICHAEL R. CANNON AS A DIRECTOR. Mgmt For For For 4.0 ELECT JAMES A. DAVIDSON AS A DIRECTOR. Mgmt For For For 5.0 ELECT DONALD E. KIERNAN AS A DIRECTOR. Mgmt For For For 6.0 ELECT STEPHEN J. LUCZO AS A DIRECTOR. Mgmt For For For 7.0 ELECT DAVID F. MARQUARDT AS A DIRECTOR. Mgmt For For For 8.0 ELECT LYDIA M. MARSHALL AS A DIRECTOR. Mgmt For For For 9.0 ELECT C.S. PARK AS A DIRECTOR. Mgmt For For For 10.0 ELECT GREGORIO REYES AS A DIRECTOR. Mgmt For For For 11.0 ELECT JOHN W. THOMPSON AS A DIRECTOR. Mgmt For For For 12.0 ELECT WILLIAM D. WATKINS AS A DIRECTOR. Mgmt For For For 13.0 APPROVE AN INCREASE IN SHARES ELIGIBLE FOR ISSUANCE UNDER 2 PLAN IN THE AMOUNT OF 36 MILLION SHARES. Mgmt For Against Against 14.0 APPROVE AN INCREASE IN THE ISSUABLE SHARES FOR PURCHASE UNDER EMPLOYEE STOCK PURCHASE PLAN IN THE AMOUNT OF 10 MILLION SHARES. Mgmt For For For 15.0 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS INDEPENDENT REGISTERED ACCOUNTING FIRM. Mgmt For For For Sprint Nextel Corporation Ticker Security ID: Meeting Date Meeting Status S CUSIP9 852061100 05/08/2007 Unvoted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: KEITH J. BANE Mgmt For For For 2.0 ELECTION OF DIRECTOR: ROBERT R. BENNETT Mgmt For For For 3.0 ELECTION OF DIRECTOR: GORDON M. BETHUNE Mgmt For For For 4.0 ELECTION OF DIRECTOR: FRANK M. DRENDEL Mgmt For For For 5.0 ELECTION OF DIRECTOR: GARY D. FORSEE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Mgmt For For For 7.0 ELECTION OF DIRECTOR: V. JANET HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: IRVINE O. HOCKADAY, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: LINDA KOCH LORIMER Mgmt For For For 10.0 ELECTION OF DIRECTOR: WILLIAM H. SWANSON Mgmt For For For 11.0 TO RATIFY APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF SPRINT NEXTEL FOR 2007. Mgmt For For For 12.0 TO APPROVE THE 2 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For Suntrust Banks, Inc. Ticker Security ID: Meeting Date Meeting Status STI CUSIP9 867914103 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ROBERT M. BEALL, II* Mgmt For For For 1.2 DIRECTOR JEFFREY C. CROWE* Mgmt For For For 1.3 DIRECTOR J. HICKS LANIER* Mgmt For For For 1.4 DIRECTOR LARRY L. PRINCE* Mgmt For For For 1.5 DIRECTOR FRANK S. ROYAL, M.D.* Mgmt For For For 1.6 DIRECTOR PHAIL WYNN, JR.* Mgmt For For For 1.7 DIRECTOR JAMES M. WELLS III** Mgmt For For For 2.0 PROPOSAL TO AMEND THE ARTICLES OF INCORPORATION OF THE COMPANY REGARDING THE RIGHTS AND PREFERENCES OF PREFERRED STOCK. Mgmt For For For 3.0 PROPOSAL TO AMEND THE BYLAWS OF THE COMPANY TO PROVIDE THAT DIRECTORS BE ELECTED ANNUALLY. Mgmt For For For 4.0 SHAREHOLDER PROPOSAL REGARDING MAJORITY VOTING FOR THE ELECTION OF DIRECTORS. ShrHldr Against Against For 5.0 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For Target Corporation Ticker Security ID: Meeting Date Meeting Status TGT CUSIP9 87612E106 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR CALVIN DARDEN Mgmt For For For 1.2 DIRECTOR ANNE M. MULCAHY Mgmt For For For 1.3 DIRECTOR STEPHEN W. SANGER Mgmt For For For 1.4 DIRECTOR GREGG W. STEINHAFEL Mgmt For For For 2.0 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 COMPANY PROPOSAL TO APPROVE THE OFFICER SHORT-TERM INCENTIVE PLAN. Mgmt For For For 4.0 COMPANY PROPOSAL TO APPROVE AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO REQUIRE A MAJORITY VOTE FOR THE ELECTION OF DIRECTORS. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL REGARDING ADDITIONAL DISCLOSURE OF POLITICAL CONTRIBUTIONS. ShrHldr Against Against For Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP9 882508104 04/19/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: J.R. ADAMS. Mgmt For For For 2.0 ELECTION OF DIRECTOR: D.L. BOREN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: D.A. CARP. Mgmt For For For 4.0 ELECTION OF DIRECTOR: C.S. COX. Mgmt For For For 5.0 ELECTION OF DIRECTOR: T.J. ENGIBOUS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: D.R. GOODE. Mgmt For For For 7.0 ELECTION OF DIRECTOR: P.H. PATSLEY. Mgmt For For For 8.0 ELECTION OF DIRECTOR: W.R. SANDERS. Mgmt For For For 9.0 ELECTION OF DIRECTOR: R.J. SIMMONS. Mgmt For For For 10.0 ELECTION OF DIRECTOR: R.K. TEMPLETON. Mgmt For For For 11.0 ELECTION OF DIRECTOR: C.T. WHITMAN. Mgmt For For For 12.0 BOARD PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2007. Mgmt For For For The Coca-cola Company Ticker Security ID: Meeting Date Meeting Status KO CUSIP9 191216100 04/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: HERBERT A. ALLEN Mgmt For For For 2.0 ELECTION OF DIRECTOR: RONALD W. ALLEN Mgmt For For For 3.0 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Mgmt For For For 4.0 ELECTION OF DIRECTOR: BARRY DILLER Mgmt For For For 5.0 ELECTION OF DIRECTOR: E. NEVILLE ISDELL Mgmt For For For 6.0 ELECTION OF DIRECTOR: DONALD R. KEOUGH Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD F. MCHENRY Mgmt For For For 8.0 ELECTION OF DIRECTOR: SAM NUNN Mgmt For For For 9.0 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Mgmt For For For 10.0 ELECTION OF DIRECTOR: PETER V. UEBERROTH Mgmt For For For 11.0 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Mgmt For For For 12.0 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Mgmt For For For 13.0 APPROVAL OF THE PERFORMANCE INCENTIVE PLAN OF THE COCA-COLA COMPANY Mgmt For For For 14.0 SHAREOWNER PROPOSAL REGARDING MANAGEMENT COMPENSATION ShrHldr Against Against For 15.0 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON THE COMPENSATION COMMITTEE REPORT ShrHldr Against Against For 16.0 SHAREOWNER PROPOSAL REGARDING CHEMICAL AND BIOLOGICAL TESTING ShrHldr Against Against For 17.0 SHAREOWNER PROPOSAL REGARDING STUDY AND REPORT ON EXTRACTION OF WATER IN INDIA ShrHldr Against Against For 18.0 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK ShrHldr Against Against For The Dow Chemical Company Ticker Security ID: Meeting Date Meeting Status DOW CUSIP9 260543103 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ARNOLD A. ALLEMANG Mgmt For For For 1.2 DIRECTOR JACQUELINE K. BARTON Mgmt For For For 1.3 DIRECTOR JAMES A. BELL Mgmt For For For 1.4 DIRECTOR JEFF M. FETTIG Mgmt For For For 1.5 DIRECTOR BARBARA H. FRANKLIN Mgmt For For For 1.6 DIRECTOR JOHN B. HESS Mgmt For For For 1.7 DIRECTOR ANDREW N. LIVERIS Mgmt For For For 1.8 DIRECTOR GEOFFERY E. MERSZEI Mgmt For For For 1.9 DIRECTOR WITHDRAWN Mgmt For For For 1.10 DIRECTOR JAMES M. RINGLER Mgmt For For For 1.11 DIRECTOR RUTH G. SHAW Mgmt For For For 1.12 DIRECTOR PAUL G. STERN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL ON BHOPAL. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL ON GENETICALLY ENGINEERED SEED. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL ON ENVIRONMENTAL REMEDIATION IN THE MIDLAND AREA. ShrHldr Against Against For 7.0 STOCKHOLDER PROPOSAL ON CHEMICALS WITH LINKS TO RESPIRATORY PROBLEMS. ShrHldr Against Against For The Home Depot, Inc. Ticker Security ID: Meeting Date Meeting Status HD CUSIP9 437076102 05/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: DAVID H. BATCHELDER Mgmt For For For 2.0 ELECTION OF DIRECTOR: FRANCIS S. BLAKE Mgmt For For For 3.0 ELECTION OF DIRECTOR: GREGORY D. BRENNEMAN Mgmt For For For 4.0 ELECTION OF DIRECTOR: JOHN L. CLENDENIN Mgmt For For For 5.0 ELECTION OF DIRECTOR: CLAUDIO X. GONZALEZ Mgmt For For For 6.0 ELECTION OF DIRECTOR: MILLEDGE A. HART, III Mgmt For For For 7.0 ELECTION OF DIRECTOR: BONNIE G. HILL Mgmt For For For 8.0 ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Mgmt For For For 9.0 ELECTION OF DIRECTOR: HELEN JOHNSON-LEIPOLD Mgmt For For For 10.0 ELECTION OF DIRECTOR: LAWRENCE R. JOHNSTON Mgmt For For For 11.0 ELECTION OF DIRECTOR: KENNETH G. LANGONE Mgmt For For For 12.0 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING FEBRUARY 3, 2008 Mgmt For For For 13.0 SHAREHOLDER PROPOSAL REGARDING POISON PILL IMPLEMENTATION ShrHldr Against For Against 14.0 SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT DISCLOSURE ShrHldr Against Against For 15.0 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE OFFICER COMPENSATION ShrHldr Against Against For 16.0 SHAREHOLDER PROPOSAL REGARDING MANAGEMENT BONUSES ShrHldr Against Against For 17.0 SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS ShrHldr Against Against For 18.0 SHAREHOLDER PROPOSAL REGARDING EQUITY COMPENSATION ShrHldr Against Against For 19.0 SHAREHOLDER PROPOSAL REGARDING PAY-FOR-SUPERIOR PERFORMANCE ShrHldr Against Against For 20.0 SHAREHOLDER PROPOSAL REGARDING POLITICAL NONPARTISANSHIP ShrHldr Against Against For 21.0 SHAREHOLDER PROPOSAL REGARDING CHAIRMAN AND CEO ShrHldr Against Against For The Walt Disney Company Ticker Security ID: Meeting Date Meeting Status DIS CUSIP9 254687106 03/08/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JOHN E. BRYSON Mgmt For For For 1.2 DIRECTOR JOHN S. CHEN Mgmt For For For 1.3 DIRECTOR JUDITH L. ESTRIN Mgmt For For For 1.4 DIRECTOR ROBERT A. IGER Mgmt For For For 1.5 DIRECTOR STEVEN P. JOBS Mgmt For For For 1.6 DIRECTOR FRED H. LANGHAMMER Mgmt For For For 1.7 DIRECTOR AYLWIN B. LEWIS Mgmt For For For 1.8 DIRECTOR MONICA C. LOZANO Mgmt For For For 1.9 DIRECTOR ROBERT W. MATSCHULLAT Mgmt For For For 1.10 DIRECTOR JOHN E. PEPPER, JR. Mgmt For For For 1.11 DIRECTOR ORIN C. SMITH Mgmt For For For 2.0 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2007. Mgmt For For For 3.0 TO APPROVE THE AMENDMENTS TO THE AMENDED AND RESTATED 2 PLAN. Mgmt For For For 4.0 TO APPROVE THE TERMS OF THE AMENDED AND RESTATED 2 PLAN. Mgmt For For For 5.0 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO GREENMAIL. ShrHldr Against For Against 6.0 TO APPROVE THE SHAREHOLDER PROPOSAL TO AMEND THE BYLAWS RELATING TO STOCKHOLDER RIGHTS PLANS. ShrHldr Against For Against Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP9 887317105 05/18/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR JAMES L. BARKSDALE Mgmt For For For 1.2 DIRECTOR JEFFREY L. BEWKES Mgmt For For For 1.3 DIRECTOR STEPHEN F. BOLLENBACH Mgmt For For For 1.4 DIRECTOR FRANK J. CAUFIELD Mgmt For For For 1.5 DIRECTOR ROBERT C. CLARK Mgmt For For For 1.6 DIRECTOR MATHIAS DOPFNER Mgmt For For For 1.7 DIRECTOR JESSICA P. EINHORN Mgmt For For For 1.8 DIRECTOR REUBEN MARK Mgmt For For For 1.9 DIRECTOR MICHAEL A. MILES Mgmt For For For 1.10 DIRECTOR KENNETH J. NOVACK Mgmt For For For 1.11 DIRECTOR RICHARD D. PARSONS Mgmt For For For 1.12 DIRECTOR FRANCIS T. VINCENT, JR. Mgmt For For For 1.13 DIRECTOR DEBORAH C. WRIGHT Mgmt For For For 2.0 RATIFICATION OF AUDITORS. Mgmt For For For 3.0 COMPANY PROPOSAL TO AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CERTAIN SUPER-MAJORITY VOTE REQUIREMENTS. Mgmt For For For 4.0 STOCKHOLDER PROPOSAL REGARDING ADVISORY RESOLUTION TO RATIFY COMPENSATION OF NAMED EXECUTIVE OFFICERS. ShrHldr Against Against For 5.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF ROLES OF CHAIRMAN AND CEO. ShrHldr Against Against For 6.0 STOCKHOLDER PROPOSAL REGARDING SIMPLE MAJORITY VOTE. ShrHldr Against For Against 7.0 STOCKHOLDER PROPOSAL REGARDING SPECIAL SHAREHOLDER MEETINGS. ShrHldr Against Against For 8.0 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER RATIFICATION OF DIRECTOR COMPENSATION WHEN A STOCKHOLDER RIGHTS PLAN HAS BEEN ADOPTED. ShrHldr Against Against For U.S. Bancorp Ticker Security ID: Meeting Date Meeting Status USB CUSIP9 902973304 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR V. BUYNISKI GLUCKMAN Mgmt For For For 1.2 DIRECTOR ARTHUR D. COLLINS, JR. Mgmt For For For 1.3 DIRECTOR OLIVIA F. KIRTLEY Mgmt For For For 1.4 DIRECTOR JERRY W. LEVIN Mgmt For For For 1.5 DIRECTOR RICHARD G. REITEN Mgmt For For For 2.0 RATIFY SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITOR FOR THE 2007 FISCAL YEAR. Mgmt For For For 3.0 APPROVAL OF THE U.S. BANCORP 2 Mgmt For For For 4.0 APPROVAL OF AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION. Mgmt For For For 5.0 SHAREHOLDER PROPOSAL: ANNUAL RATIFICATION OF EXECUTIVE OFFICER COMPENSATION. ShrHldr Against Against For 6.0 SHAREHOLDER PROPOSAL: LIMIT BENEFITS PROVIDED UNDER OUR SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For United Parcel Service, Inc. Ticker Security ID: Meeting Date Meeting Status UPS CUSIP9 911312106 05/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR MICHAEL J. BURNS Mgmt For For For 1.2 DIRECTOR D. SCOTT DAVIS Mgmt For For For 1.3 DIRECTOR STUART E. EIZENSTAT Mgmt For For For 1.4 DIRECTOR MICHAEL L. ESKEW Mgmt For For For 1.5 DIRECTOR JAMES P. KELLY Mgmt For For For 1.6 DIRECTOR ANN M. LIVERMORE Mgmt For For For 1.7 DIRECTOR VICTOR A. PELSON Mgmt For For For 1.8 DIRECTOR JOHN W. THOMPSON Mgmt For For For 1.9 DIRECTOR CAROL B. TOME Mgmt For For For 1.10 DIRECTOR BEN VERWAAYEN Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP9 92343V104 05/03/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JAMES R. BARKER Mgmt For For For 2.0 ELECTION OF DIRECTOR: RICHARD L. CARRION Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. FRANCES KEETH Mgmt For For For 4.0 ELECTION OF DIRECTOR: ROBERT W. LANE Mgmt For For For 5.0 ELECTION OF DIRECTOR: SANDRA O. MOOSE Mgmt For For For 6.0 ELECTION OF DIRECTOR: JOSEPH NEUBAUER Mgmt For For For 7.0 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Mgmt For For For 8.0 ELECTION OF DIRECTOR: THOMAS H. O'BRIEN Mgmt For For For 9.0 ELECTION OF DIRECTOR: CLARENCE OTIS, JR. Mgmt For For For 10.0 ELECTION OF DIRECTOR: HUGH B. PRICE Mgmt For For For 11.0 ELECTION OF DIRECTOR: IVAN G. SEIDENBERG Mgmt For For For 12.0 ELECTION OF DIRECTOR: WALTER V. SHIPLEY Mgmt For For For 13.0 ELECTION OF DIRECTOR: JOHN W. SNOW Mgmt For For For 14.0 ELECTION OF DIRECTOR: JOHN R. STAFFORD Mgmt For For For 15.0 ELECTION OF DIRECTOR: ROBERT D. STOREY Mgmt For For For 16.0 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 17.0 ELIMINATE STOCK OPTIONS ShrHldr Against Against For 18.0 SHAREHOLDER APPROVAL OF FUTURE SEVERANCE AGREEMENTS ShrHldr Against Against For 19.0 COMPENSATION CONSULTANT DISCLOSURE ShrHldr Against Against For 20.0 ADVISORY VOTE ON EXECUTIVE COMPENSATION ShrHldr Against Against For 21.0 LIMIT SERVICE ON OUTSIDE BOARDS ShrHldr Against Against For 22.0 SHAREHOLDER APPROVAL OF FUTURE POISON PILL ShrHldr Against Against For 23.0 REPORT ON CHARITABLE CONTRIBUTIONS ShrHldr Against Against For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 04/17/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR ERNEST S. RADY*** Mgmt For For For 1.2 DIRECTOR JERRY GITT** Mgmt For For For 1.3 DIRECTOR JOHN T. CASTEEN, III* Mgmt For For For 1.4 DIRECTOR MARYELLEN C. HERRINGER* Mgmt For For For 1.5 DIRECTOR JOSEPH NEUBAUER* Mgmt For For For 1.6 DIRECTOR TIMOTHY D. PROCTOR* Mgmt For For For 1.7 DIRECTOR VAN L. RICHEY* Mgmt For For For 1.8 DIRECTOR DONA DAVIS YOUNG* Mgmt For For For 2.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO ELIMINATE THE PROVISIONS CLASSIFYING THE TERMS OF ITS BOARD OF DIRECTORS. Mgmt For For For 3.0 A WACHOVIA PROPOSAL TO AMEND WACHOVIA'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTING IN UNCONTESTED DIRECTOR ELECTIONS. Mgmt For For For 4.0 A WACHOVIA PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS AUDITORS FOR THE YEAR 2007. Mgmt For For For 5.0 A STOCKHOLDER PROPOSAL REGARDING NON-BINDING STOCKHOLDER VOTE RATIFYING EXECUTIVE COMPENSATION. ShrHldr Against Against For 6.0 A STOCKHOLDER PROPOSAL REGARDING QUALIFICATIONS OF DIRECTOR NOMINEES. ShrHldr Against Against For 7.0 A STOCKHOLDER PROPOSAL REGARDING REPORTING POLITICAL CONTRIBUTIONS. ShrHldr Against Against For 8.0 A STOCKHOLDER PROPOSAL REGARDING SEPARATING THE OFFICES OF CHAIRMAN AND CHIEF EXECUTIVE OFFICER. ShrHldr Against Against For Wachovia Corporation Ticker Security ID: Meeting Date Meeting Status WB CUSIP9 929903102 08/31/2006 Voted Meeting Type Country of Trade Special Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 TO APPROVE THE ISSUANCE OF SHARES OF WACHOVIA COMMON STOCK AS CONSIDERATION IN THE PROPOSED MERGER OF GOLDEN WEST FINANCIAL CORPORATION WITH AND INTO A WHOLLY-OWNED SUBSIDIARY OF WACHOVIA, PURSUANT TO AN AGREEMENT AND PLAN OF MERGER, DATED AS OF MAY 7, 20 Mgmt For For For 2.0 TO APPROVE THE AMENDED AND RESTATED WACHOVIA CORPORATION 2 PLAN. Mgmt For For For Wal-mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP9 931142103 06/01/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Mgmt For For For 2.0 ELECTION OF DIRECTOR: JAMES W. BREYER Mgmt For For For 3.0 ELECTION OF DIRECTOR: M. MICHELE BURNS Mgmt For For For 4.0 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROGER C. CORBETT Mgmt For For For 6.0 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Mgmt For For For 7.0 ELECTION OF DIRECTOR: DAVID D. GLASS Mgmt For For For 8.0 ELECTION OF DIRECTOR: ROLAND A. HERNANDEZ Mgmt For For For 9.0 ELECTION OF DIRECTOR: ALLEN I. QUESTROM Mgmt For For For 10.0 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Mgmt For For For 11.0 ELECTION OF DIRECTOR: JACK C. SHEWMAKER Mgmt For For For 12.0 ELECTION OF DIRECTOR: JIM C. WALTON Mgmt For For For 13.0 ELECTION OF DIRECTOR: S. ROBSON WALTON Mgmt For For For 14.0 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Mgmt For For For 15.0 ELECTION OF DIRECTOR: LINDA S. WOLF Mgmt For For For 16.0 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Mgmt For For For 17.0 CHARITABLE CONTRIBUTIONS REPORT ShrHldr Against Against For 18.0 UNIVERSAL HEALTH CARE POLICY ShrHldr Against Against For 19.0 PAY-FOR-SUPERIOR-PERFORMANCE ShrHldr Against Against For 20.0 EQUITY COMPENSATION GLASS CEILING ShrHldr Against Against For 21.0 COMPENSATION DISPARITY ShrHldr Against Against For 22.0 BUSINESS SOCIAL RESPONSIBILITY REPORT ShrHldr Against Against For 23.0 EXECUTIVE COMPENSATION VOTE ShrHldr Against Against For 24.0 POLITICAL CONTRIBUTIONS REPORT ShrHldr Against Against For 25.0 SOCIAL AND REPUTATION IMPACT REPORT ShrHldr Against Against For 26.0 CUMULATIVE VOTING ShrHldr Against For Against 27.0 QUALIFICATIONS FOR DIRECTOR NOMINEES ShrHldr Against Against For Walgreen Co. Ticker Security ID: Meeting Date Meeting Status WAG CUSIP9 931422109 01/10/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR DAVID W. BERNAUER Mgmt For For For 1.2 DIRECTOR WILLIAM C. FOOTE Mgmt For For For 1.3 DIRECTOR JAMES J. HOWARD Mgmt For For For 1.4 DIRECTOR ALAN G. MCNALLY Mgmt For For For 1.5 DIRECTOR CORDELL REED Mgmt For For For 1.6 DIRECTOR JEFFREY A. REIN Mgmt For For For 1.7 DIRECTOR NANCY M. SCHLICHTING Mgmt For For For 1.8 DIRECTOR DAVID Y. SCHWARTZ Mgmt For For For 1.9 DIRECTOR JAMES A. SKINNER Mgmt For For For 1.10 DIRECTOR MARILOU M. VON FERSTEL Mgmt For For For 1.11 DIRECTOR CHARLES R. WALGREEN III Mgmt For For For 2.0 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Mgmt For For For 3.0 APPROVAL OF THE AMENDED AND RESTATED WALGREEN CO. RESTRICTED PERFORMANCE SHARE PLAN. Mgmt For For For WD-40 Company Ticker Security ID: Meeting Date Meeting Status WDFC CUSIP9 929236107 12/12/2006 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 DIRECTOR J.C. ADAMS JR. Mgmt For For For 1.2 DIRECTOR G.H. BATEMAN Mgmt For For For 1.3 DIRECTOR P.D. BEWLEY Mgmt For For For 1.4 DIRECTOR R.A. COLLATO Mgmt For For For 1.5 DIRECTOR M.L. CRIVELLO Mgmt For For For 1.6 DIRECTOR L.A. LANG Mgmt For For For 1.7 DIRECTOR G.L. LUICK Mgmt For For For 1.8 DIRECTOR K.E. OLSON Mgmt For For For 1.9 DIRECTOR G.O. RIDGE Mgmt For For For 1.10 DIRECTOR N.E. SCHMALE Mgmt For For For 2.0 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR FISCAL YEAR 2007. Mgmt For For For Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP9 949746101 04/24/2007 Voted Meeting Type Country of Trade Annual Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.0 ELECTION OF DIRECTOR: JOHN S. CHEN. Mgmt For For For 2.0 ELECTION OF DIRECTOR: LLOYD H. DEAN. Mgmt For For For 3.0 ELECTION OF DIRECTOR: SUSAN E. ENGEL. Mgmt For For For 4.0 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Mgmt For For For 5.0 ELECTION OF DIRECTOR: ROBERT L. JOSS. Mgmt For For For 6.0 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH. Mgmt For For For 7.0 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK. Mgmt For For For 8.0 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN. Mgmt For For For 9.0 ELECTION OF DIRECTOR: NICHOLAS G. MOORE. Mgmt For For For 10.0 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY. Mgmt For For For 11.0 ELECTION OF DIRECTOR: DONALD B. RICE. Mgmt For For For 12.0 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD. Mgmt For For For 13.0 ELECTION OF DIRECTOR: STEPHEN W. SANGER. Mgmt For For For 14.0 ELECTION OF DIRECTOR: SUSAN G. SWENSON. Mgmt For For For 15.0 ELECTION OF DIRECTOR: JOHN G. STUMPF. Mgmt For For For 16.0 ELECTION OF DIRECTOR: MICHAEL W. WRIGHT. Mgmt For For For 17.0 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2007. Mgmt For For For 18.0 STOCKHOLDER PROPOSAL REGARDING SEPARATION OF BOARD CHAIRMAN AND CEO POSITIONS. ShrHldr Against Against For 19.0 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. ShrHldr Against Against For 20.0 STOCKHOLDER PROPOSAL REGARDING ADOPTION OF A POLICY LIMITING BENEFITS UNDER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN. ShrHldr Against Against For 21.0 STOCKHOLDER PROPOSAL REGARDING A REPORT ON HOME MORTGAGE DISCLOSURE ACT (HMDA) DATA. ShrHldr Against Against For 22.0 STOCKHOLDER PROPOSAL REGARDING EMISSION REDUCTION GOALS FOR WELLS FARGO AND ITS CUSTOMERS. ShrHldr Against Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENDOWMENTS (Registrant) By /s/ Robert G. O'Donnell Robert G. O'Donnell, Vice Chairman and Principal Executive Officer Date: August 28, 2007
